USCA11 Case: 19-13829    Date Filed: 05/24/2021      Page: 1 of 7



                                                          [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 19-13829
                        Non-Argument Calendar
                      ________________________

                        Agency No. A215-820-223



CESAR J. LUNA-FLORES,

                                                                        Petitioner,

                                  versus

U.S. ATTORNEY GENERAL,

                                                                      Respondent.

                      ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                        ________________________

                              (May 24, 2021)

Before BRANCH, LAGOA, and BRASHER, Circuit Judges.

PER CURIAM:
          USCA11 Case: 19-13829       Date Filed: 05/24/2021   Page: 2 of 7



      Cesar J. Luna-Flores seeks review of the Board of Immigration Appeals’s (the

“BIA”) decision to not reinstate his withdrawn appeal of an immigration judge’s

order denying him asylum. After Luna-Flores filed his petition for review, the

government moved to dismiss the petition, arguing that this Court lacks jurisdiction

to review a non-final order of removal.         While we cannot agree with the

government’s rationale in its motion to dismiss, we nevertheless dismiss this petition

for lack of jurisdiction because a decision not to reopen a withdrawn appeal is a

matter committed to the BIA’s discretion without meaningful standards for our

review.

I.    FACUTAL AND PROCEDURAL BACKGROUND

      Luna-Flores is a native and citizen of Mexico who entered the United States

without a valid entry document and applied for admission at San Ysidro, California,

on November 6, 2018. The Department of Homeland Security (“DHS”) took him

into custody. On December 7, 2018, DHS issued Luna-Flores a notice to appear,

which charged him as removable pursuant to 8 U.S.C. § 1182(a)(7)(A)(i)(I), which

addresses immigrants who, at the time of application of admission, are not in

possession of a valid immigration document.

      On April 9, 2019, Luna-Flores applied for asylum and withholding of

removal, seeking protection based on his political opinion and membership in a

particular social group as well as protection under the United Nations Convention


                                          2
          USCA11 Case: 19-13829        Date Filed: 05/24/2021    Page: 3 of 7



Against Torture (“CAT”). However, on April 23, 2019, he withdrew his application

pursuant to 8 U.S.C. § 1225(a)(4) and requested to be removed to Mexico. The

immigration judge then ordered Luna-Flores’s deportation to Mexico on April 24,

2019. Luna-Flores, however, appealed the decision to the BIA.

      On May 14, 2019, Luna-Flores’s attorney emailed DHS asking why Luna-

Flores had not yet been deported despite the immigration judge’s removal order.

The email stated that Luna-Flores “request[ed] that he be removed to Mexico as

expeditiously as possible” mainly because of “the intolerable conditions” at the

immigration detention center where DHS housed him. The next day, a DHS official

replied that Immigration and Customs Enforcement (“ICE”) “cannot remove him to

Mexico until a decision has been rendered by the BIA,” as Luna-Flores had appealed

the immigration judge’s decision. The official also offered to address any specific

concerns about the detention center conditions. Hours later, Luna-Flores’s attorney

replied to the official’s email, arguing that his client’s case fell into an exception to

the general rule staying removals pending appeal. The record does not indicate

whether DHS responded to the attorney’s reply.

      Then, on May 28, 2019, Luna-Flores filed a motion to withdraw his appeal

pending before the BIA. Three days later, the BIA returned the record to the

immigration court. On approximately June 7, 2019, Luna-Flores was removed to

Mexico.


                                           3
          USCA11 Case: 19-13829       Date Filed: 05/24/2021    Page: 4 of 7



      On June 24, 2019, DHS received Luna-Flores’s motion to reinstate his appeal.

In this motion, Luna-Flores explained that he withdrew his prior appeal because he

was “[t]ired of waiting for ICE’s decision on whether it would release him from its

custody to effect his removal, as well as fed-up with the intolerable and unfairly

inadequate administrative system of immigration injustice.” He further argued that

by refusing to remove Luna-Flores during the pendency of his administrative appeal,

DHS “coercively pressured [him] into withdrawing [the appeal] in exchange for his

right to assert, pursue and obtain” freedom from detention.

      On September 3, 2019, the BIA denied his motion to reinstate his appeal. The

BIA reasoned that Luna-Flores’s motion did not show that he was coerced or the

subject of undue influence as to his decision to withdraw the appeal. Instead, his

withdrawl “reflected his unwillingness to remain in ICE custody pending the

adjudication of the appeal.” Furthermore, the BIA found that because Luna-Flores

“expressed an understanding that the withdrawal might result in detriment, . . . the

request to withdraw was voluntary and knowing.” Luna-Flores filed this timely

petition for review, and, in November 2019, the government moved to dismiss the

petition for lack of jurisdiction, which we carried with the case.

II.   STANDARD OF REVIEW

      We review our own subject-matter jurisdiction de novo. Chao Lin v. U.S.

Att’y Gen., 677 F.3d 1043, 1045 (11th Cir. 2012). When jurisdiction exists, we


                                          4
           USCA11 Case: 19-13829      Date Filed: 05/24/2021   Page: 5 of 7



review the BIA’s denial of a motion to reopen or a motion for reconsideration for an

abuse of discretion. See Chacku v. U.S. Att’y Gen., 555 F.3d 1281, 1286 (11th Cir.

2008). We review constitutional challenges, including due process violations, de

novo. Alhuay v. U.S. Att’y Gen., 661 F.3d 534, 548 (11th Cir. 2011).

III.   ANALYSIS

       In his petition for review, Luna-Flores argues that the BIA erred in not

allowing him to reinstate his appeal given his perceived need to return to Mexico

rather than stay at an immigration detention facility while his appeal was pending.

In response, the government argues that this Court does not have jurisdiction to

consider these issues because the decision on review is not a final order of a removal

and because it was a discretionary agency decision that is not governed by any

statutory or regulatory standards. We address each of the government’s arguments

in turn.

       Under the Immigration and Nationality Act (the “INA”), we generally have

jurisdiction to review final orders of removal. See 8 U.S.C. § 1252(a)(l), (b)(9);

Jaggernauth v. U.S. Att’y Gen., 432 F.3d 1346, 1350 (11th Cir. 2005). An order of

removal becomes final when the BIA affirms the order, or when an applicant fails

to appeal the immigration judge’s decision within thirty days.                8 U.S.C.

§ 1101(a)(47)(B); id. § 1158(d)(5)(A)(iv). If an asylum seeker withdraws an appeal




                                          5
          USCA11 Case: 19-13829      Date Filed: 05/24/2021   Page: 6 of 7



from the BIA, the immigration judge’s order becomes final “as if no appeal had been

taken.” 8 C.F.R. § 1003.4 (2019).

      The government argues that we should dismiss the petition for review

because, after Luna-Flores withdrew his appeal and the BIA returned the record to

the immigration court, the immigration judge’s April 24, 2019, decision became a

final order of removal, and Luna-Flores “cannot now petition for review of the

Board’s September 3, 2019[,] decision denying his motion to reinstate his appeal of

the immigration judge’s decision as it is not a final order of removal.” This Court,

however, has stated that jurisdiction to consider final orders of removal implicitly

includes jurisdiction to consider motions to reopen any such final order. Patel v.

U.S. Att’y. Gen., 334 F.3d 1259, 1261 (11th Cir. 2003); see also 8 U.S.C.

§ 1229a(c)(7). Therefore, we will not dismiss the petition for review on this basis.

      After DHS removed Luna-Flores to Mexico, he moved to reinstate his appeal

before the BIA. While the INA and its implementing regulations do not specifically

address or authorize an asylum seeker’s motion to reinstate an appeal, the BIA “may

at any time reopen or reconsider on its own motion any case in which it has rendered

a decision.”   8 C.F.R. § 1003.2(a) (2019).     This authority under § 1003.2(a),

however, “is committed to agency discretion by law,” and we therefore lack

jurisdiction to review the BIA’s decision to deny Luna-Flores’s motion to reinstate




                                         6
          USCA11 Case: 19-13829       Date Filed: 05/24/2021     Page: 7 of 7



his appeal. See Lenis v. U.S. Att’y. Gen., 525 F.3d 1291, 1294 (11th Cir. 2008).

Accordingly, we dismiss the petition for lack of jurisdiction.

      DISMISSED.




                                          7